UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1921



MICHAEL D. WILKINS,

                                              Plaintiff - Appellant,

          versus


J. L. CLARY; DANNY FOX; PETE KUEHL; GEORGE
AUSTIN; NANCY M. THORNE,

                                           Defendants - Appellees.

------------------------

UNITED STATES OF AMERICA,

                                                              Movant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Dennis W. Dohnal, Magistrate
Judge. (CA-01-795-DWD)


Submitted:   October 26, 2006          Decided:     February 13, 2007


Before WILKINS, Chief Judge, WIDENER, Circuit Judge, and David A.
FABER, Chief United States District Judge for the Southern District
of West Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


Michael D. Wilkins, Appellant Pro Se.       John A. Gibney, Jr.,
THOMPSON & MCMULLAN, P.C., Richmond, Virginia, for Appellees J. L.
Clary, Danny Fox, Pete Kuehl, Nancy M. Thorne. Judith Williams
Jagdmann, Attorney General, Maureen Riley Matsen, Deputy Attorney
General, Peter R. Messitt, Senior Assistant Attorney General,
Catherine Crooks Hill, Assistant Attorney General, OFFICE OF THE
ATTORNEY GENERAL, Richmond, Virginia, for Appellee George Austin.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Michael D. Wilkins appeals district court orders granting

summary   judgment   to   five   Virginia   law   enforcement   officials

(collectively, “Appellees”) in his action under 42 U.S.C.A. § 1983

(West 2003).     Wilkins alleges that Appellees presented false and

misleading testimony to the federal grand jury that indicted him on

drug charges of which he was later acquitted.        The district court

rejected Wilkins’ claim, concluding, inter alia, that Wilkins had

failed to present any evidence to support his allegation.

     After reviewing the parties’ briefs and the applicable law, we

conclude that the district court correctly granted summary judgment

to Appellees.*     Accordingly, we affirm.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.


                                                                 AFFIRMED




      *
       We also reject Wilkins’ argument that the district court
 afforded him inadequate opportunity to conduct discovery.

                                    3